MEMORANDUM DECISION
Pursuant to Indiana Tax Court Rule 17, this
Memorandum Decision shall not be regarded
as precedent or cited before any court except
for the purpose of establishing the defense of
res judicata, collateral estoppel, or the law of
the case.
______________________________________________________________________

ATTORNEY FOR PETITIONER:               ATTORNEYS FOR RESPONDENT:
GREGORY S. COOPER                      GREGORY F. ZOELLER
BARNES & THORNBURG                     ATTORNEY GENERAL OF INDIANA
Fort Wayne, IN                         EVAN W. BARTEL
                                       DEPUTY ATTORNEY GENERAL
                                       Indianapolis, IN
______________________________________________________________________

                                IN THE
                          INDIANA TAX COURT
                                                      Sep 09 2015, 10:21 am
______________________________________________________________________

CAROL COOPER,                         )
                                      )
     Petitioner,                      )
                                      )
                 v.                   )   Cause No. 02T10-1405-TA-00022
                                      )
ALLEN COUNTY ASSESSOR,                )
                                      )
     Respondent.                      )
______________________________________________________________________

                     ON APPEAL FROM A FINAL DETERMINATION OF
                         THE INDIANA BOARD OF TAX REVIEW

                                 September 9, 2015

WENTWORTH, J.

      This case examines whether the Indiana Board of Tax Review erred in upholding

Carol Cooper’s 2012 land assessment. Upon review, the Court finds that the Indiana

Board did not err.
                        FACTS AND PROCEDURAL HISTORY

      Carol Cooper owns a single-family dwelling situated on 7.84 acres of land in the

Shadow Creek subdivision in Huntertown, Indiana. Shadow Creek, with only twelve

homesites ranging from four to eight acres each, “represents one of the most exclusive

private residential developments [] in Allen County[.]” (Cert. Admin. R. at 134.) The

neighborhood provides “[l]andscaped entries, paved private streets, illuminated walking

paths, woods and rolling terrain[,]” creating “a sense of tranquility unparalleled in the

marketplace.” (Cert. Admin. R. at 134.)

      For the March 1, 2012 assessment, the Assessor assigned Carol’s property an

assessed value of $517,100 ($173,400 for land and $343,700 for improvements).

Believing her land assessment to be too high, Carol filed an appeal with the Allen

County Property Tax Assessment Board of Appeals (PTABOA) on August 13, 2012. On

December 31, 2012, the PTABOA denied her appeal. On February 14, 2013, she filed

an appeal with the Indiana Board of Tax Review. The Indiana Board conducted a

hearing on the appeal on October 10, 2013.

      During that hearing, Carol and the Assessor each made evidentiary

presentations to the Indiana Board to support their respective positions. For instance,

Carol submitted a 2011 residential appraisal report for a contiguous property owned by

her son that valued his 7.78 acre lot in Shadow Creek at $62,240. (See Cert. Admin. R.

at 69, 71.) The Assessor, on the other hand, submitted documentation indicating that

between 2005 and 2011, five vacant lots in Shadow Creek were sold at prices ranging




                                           2
from $20,000 to $23,000 an acre.1 (See Cert. Admin. R. at 113-30, 140.) The Assessor

also presented evidence indicating that two of those lots were relisted for sale in 2012 at

$22,000 to $24,500 an acre.         (See Cert. Admin. R. at 135-36, 140.)          Finally, the

Assessor presented evidence demonstrating that the last three remaining lots in

Shadow Creek were being marketed at prices of approximately $25,000 an acre. (See

Cert. Admin. R. at 134, 137-38, 140.) Consequently, the Assessor argued that Carol’s

land assessment of $22,117 an acre was correct.

       On April 8, 2014, the Indiana Board issued a final determination in which it found

that the Assessor’s evidence established a prima facie case that Carol’s land

assessment was proper.2 The Indiana Board also determined that Carol did not rebut

that prima facie case because the appraisal she submitted was not credible and

therefore carried no weight.3 Accordingly, the Indiana Board affirmed Carol’s 2012 land

assessment of $173,400.




1
  The Assessor pointed out, however, that of these five sales, the two from 2010 and 2011 were
the most relevant to Carol’s 2012 assessment. (See Cert. Admin. R. at 190.) See also 50 IND.
ADMIN. CODE 27-5-2(a) (2012) (see http://www.in.gov/legislative.iac/) (indicating that “[t]he
county assessor shall use sales of properties occurring during a time period that is as short as
possible and, ideally not more than fourteen (14) months before the March 1 assessment and
valuation date”).
2
   The Indiana Board determined that pursuant to Indiana Code § 6-1.1-15-17.2(d), the
Assessor bore the burden of proving Carol’s 2012 assessment was correct. (Cert. Admin. R. at
22 ¶¶ 24-27.) That determination is not at issue in this case.
3
  The Indiana Board explained that the appraisal Carol submitted indicated that her neighbor –
who also happened to Carol’s son and attorney – purchased his 7.78 acres of land in 2007 for
$62,240. (See Cert. Admin. R. at 28 ¶ j.) (See also Cert. Admin. R. at 184-85.) The Indiana
Board declined to give that stated land value any weight, however, because other evidence
submitted during the hearing indicated that his purchase was not accomplished in an arms-
length transaction. (See Cert. Admin. R. at 28 ¶¶ j-k (explaining that not only did the evidence
show that Carol sold the land to her son, but also that she received no money for her sale).)



                                               3
       Carol initiated an original tax appeal on May 22, 2014. The Court heard oral

argument on January 16, 2015 at Indiana Tech Law School in Fort Wayne, Indiana. 4

Additional facts will be supplied as necessary.

                                STANDARD OF REVIEW

       The party seeking to overturn an Indiana Board final determination bears the

burden of demonstrating its invalidity.   Osolo Twp. Assessor v. Elkhart Maple Lane

Assocs., 789 N.E.2d 109, 111 (Ind. Tax Ct. 2003).               Accordingly, Carol must

demonstrate to the Court that the Indiana Board’s final determination is arbitrary,

capricious, an abuse of discretion, contrary to law, or unsupported by substantial or

reliable evidence. See IND. CODE § 33-26-6-6(e)(1), (5) (2015).

                                      DISCUSSION

       On appeal, Carol argues that the Indiana Board’s final determination must be

reversed because it is contrary to law and it is not supported by substantial evidence.

(See Oral Arg. Tr. at 17, 66; Pet’r Br. at 26.) More specifically, she explains that this

Court has repeatedly told litigants who rely on comparable properties to either challenge

or defend their assessments to: 1) identify the characteristics of the subject property; 2)

explain how those characteristics compare to the characteristics of the purportedly

comparable property; and 3) explain how any differences between the properties affect

their relative market values-in-use. (See Pet’r Br. at 13 (citing O’Donnell v. Dep’t of

Local Gov’t Fin., 854 N.E.2d 90, 95 (Ind. Tax Ct. 2006); Long v. Wayne Twp. Assessor,

821 N.E.2d 466, 471 (Ind. Tax Ct. 2005), review denied).) Carol maintains that the

Assessor never provided any such explanation at the Indiana Board hearing and as a

4
  The Court wishes to thank the staff and students at Indiana Tech Law School for their
hospitality.



                                            4
result, the Assessor’s evidence was not probative and the Indiana Board erred in

determining that the Assessor made a prima facie case. (See Pet’r Br. at 15-26.) (See

also, e.g., Oral Arg. Tr. at 19-21, 24.)

       The administrative record in this case reveals that the Assessor’s presentation of

evidence to the Indiana Board was accompanied by an explanation (i.e., the testimony

of her deputy) as to why the lots within Shadow Creek were deemed comparable. (See,

e.g., Cert. Admin. R. at 140 (map showing the shape, size and location of lots within the

subdivision), 184 (explaining that for assessment purposes, Shadow Creek is a

designated “neighborhood”), 187 (explaining that all the lots were in the same

subdivision), 190-209 (explaining that upon inspection, the lots appeared to be nearly

identical in terms of their level topography, access to amenities, and primary views;

while there were slight differences in the size and shape of the lots, those differences

did not affect the value of the lots as evidenced by the fact they were selling for

approximately the price per acre).) To the extent Carol argues on appeal that the

Indiana Board should have rejected those comparisons because they were “too

conclusory” or “not detailed enough,” the Court rejects her argument for the following

two reasons.

       First, for purposes of property assessment, the lots within Shadow Creek were

already presumed comparable. Indeed, in Indiana, the assessed value of residential

land is to reflect the recent sales prices of land within its neighborhood. See, e.g., 2011

REAL PROPERTY ASSESSMENT MANUAL (incorporated by reference at 50 IND. ADMIN. CODE

2.4-1-2 (2011) (see http://www.in.gov.legislative.iac/)) at 2; REAL PROPERTY ASSESSMENT

GUIDELINES FOR 2011 (Guidelines) (incorporated by reference at 50 I.A.C. 2.4-1-2), Bk.




                                            5
1, Ch. 2; IND. CODE § 6-1.1-4-13.6 (2012). A residential neighborhood is “a geographic

area exhibiting a high degree of homogeneity in residential amenities, land use,

economic and social trends, and housing characteristics.” Guidelines, Bk. 2, Glossary

at 16.     In other words, a residential neighborhood exhibits uniformity in:                 (1)

development characteristics; (2) the size of lots or tracts; (3) subdivision plats and

zoning maps; (4) infrastructure components; (5) distinctive geographic boundaries; and

(6) sales statistics. See Guidelines, Bk. 1, Ch. 2 at 7-9. Consequently, it was not

contrary to law for the Indiana Board to find that the Assessor’s evidentiary

presentation, both documentary and testimonial, was sufficient to demonstrate that

Carol’s lot and the other lots within Shadow Creek were comparable.5

         Second, despite her protestation otherwise, Carol has done nothing more on

appeal than invite the Court to reweigh the evidence that was presented to the Indiana

Board. The Court will not accept her invitation absent a showing that the Indiana Board

has abused its discretion. See Stinson v. Trimas Fasteners, Inc., 923 N.E.2d 496, 498-

99 (Ind. Tax Ct. 2010). See also Hubler Realty Co. v. Hendricks Cnty. Assessor, 938

N.E.2d 311, 315 n.5 (Ind. Tax Ct. 2010) (explaining that the Indiana Board abuses its

discretion when it either misinterprets the law or when its final determination is clearly

against the logic and effect of the facts and circumstances before it). Here, the certified

administrative record contains ample evidence to support the conclusion that Carol’s

land assessment at $22,117 an acre was appropriate. Apart from an appraisal that

5 Interestingly, while the Assessor did not present any evidence relating to the last three of the
twelve lots in Shadow Creek, Carol did. Carol’s evidence indicated that for the 2012
assessment date, those three lots were assessed at between $19,300 and $22,172 an acre.
(See Cert. Admin. R. at 92-95, 140, 142-44, 146-47.) See also IND. CODE § 6-1.1-15-18(c)(1)
(2012) (indicating that the assessments of comparable properties within the same taxing district
are relevant in determining whether the subject property is accurately assessed).



                                                6
ultimately carried no weight, Carol presented no other evidence to demonstrate that that

value was inaccurate. Given these evidentiary presentations, the Court cannot say the

Indiana Board’s final determination is against the logic and effect of the facts and

circumstances that were before it.     See also, e.g., Dawkins v. State Bd. of Tax

Comm’rs, 659 N.E.2d 706, 709 (Ind. Tax Ct. 1995) (explaining that an Indiana Board

final determination is arbitrary or capricious “when it is without some basis which would

lead a reasonable person to the same conclusion” (citation omitted)); Kildsig v. Warren

Cnty. Assessor, 998 N.E.2d 764, 767 (Ind. Tax Ct. 2013) (explaining that an Indiana

Board final determination is unsupported by substantial or reliable evidence when a

reasonable person cannot find enough relevant evidence in the administrative record to

support the decision).

                                    CONCLUSION

      For the foregoing reasons, the Indiana Board’s final determination is AFFIRMED.




                                           7